DETAILED ACTION
The instant application having Application No. 16/749,373 filed on 22 January 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 22 January 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claims 12 and 18, the claim recites, in part, a method for migrating organizations, comprising steps of: determining…a respective resource utilization level for each of a plurality of organizations…; determining…a respective data size for each of the plurality of organizations, the data size indicating an amount of data stored in association with the respective organization; selecting a designated one of the organizations for migration away…based on the resource utilization levels and the data sizes, the designated organization having a respective resource utilization level that is high in relation to its respective data size; and … identifying the designated organization for migration away… These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1 and similarly for claims 12 and 18, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1 and similarly for claims 12 and 18, of migrating an organization is an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a processor” for performing said determinings, a “a computing pod” that is “located within an on-demand computing services organization configured to provide computing services to a plurality of entities including the organizations, the computing pod including one or more computing hardware components configured to provide the computing services to the organizations”, and “a communication 
As per claims 2, 13, and 19, the claims recite the additional limitation of determining a migration tax for the computing pod, the migration tax measuring a computing cost associated with migrating one or more organizations away from the computing pod, features which only further describe the abstract idea itself. Therefore, claims 2, 13, and 19 do not include features that amount to significantly more than that idea.
As per claims 3, 14, and 20, the claims recite the additional limitation wherein the designated organization is selected at least in part based on the migration tax, features which only further describe the abstract idea itself. Therefore, claims 3, 14, and 20 do not include features that amount to significantly more than that idea.

As per claims 5 and 16, the claims recite the additional limitation of parsing one or more resource utilization logs to identify resource utilization for the computing pod, features which only further describe the abstract idea itself. Therefore, claims 5 and 16 do not include features that amount to significantly more than that idea.
As per claims 6 and 17, the claims recite the additional limitations wherein resource utilization is identified for each organization within the computing pod, features which only further describe the abstract idea itself. Therefore, claims 6 and 17 do not include features that amount to significantly more than that idea.
As per claim 7, the claim recites the additional limitation wherein the designated organization is associated with a resource utilization level for a designated resource that exceeds a designated threshold, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea.
As per claim 8, the claim recites the additional limitation wherein the designated resource is selected from the group consisting of: central processing unit (CPU) usage, data input/output, memory, and application procedure interface (API) calls, features which only further describe the abstract idea itself. Therefore, claim 8 does not include features that amount to significantly more than that idea.
As per claim 9, the claim recites the additional limitation of determining a migration risk associated with the designated organization, features which only further describe the abstract 
As per claim 10, the claim recites the additional limitation wherein the designated organization is selected at least in part based on the migration risk, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites the additional limitation wherein data associated with the plurality of organizations is stored in a multitenant database, features which only further describe the abstract idea itself. Therefore, claim 11 does not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 1, 12, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 2-11, 13-17, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Puck et al. (U.S. 2017/0236188) discloses that there is a multi-tenant cloud-based system used to store tenant data and process that data using one or more business related applications; paragraph [0008]. The computing cloud is a group of computers and computing components (i.e. claimed “computing pod”) formed to user demand; paragraph [0058]. Computing resources are allocated on demand. Tenants pool processing resources that are decoupled from any user interaction resources; paragraph [0212]. Business events are used as a measure of the load placed on a system by a particular tenant (i.e. organization) at a point in time. A dynamic scalability improvement process monitors business events (measure of load, i.e. claimed “utilization level”) for each tenant and dynamically adjusts the throughput and capacity of the system for each tenant depending on the load; paragraph [0197]. The invention is implemented by a processor (i.e. claimed “via a processor”); paragraph [0017]. The system manages size of a respective tenant in the system; paragraph [0056].
	Phillips et al. (U.S. 2016/0077846) discloses that a provider network implements resource credit pools to replenish resource credit balances for virtual compute instances; Abstract. Data storage hardware is shared among multiple users by providing each user with a virtualized data store which may be distributed across multiple data storage devices, with each such virtualized data store acting as a distinct logical data store; paragraph [0001].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/Examiner, Art Unit 2196